Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kirt Iverson on 2/23/2022.
Please amend the Claims submitted 2/16/2022 as follows:

1.	(Currently Amended) A method for generating a new anatomy, the method comprising using a processor to, at least: 
obtain a skin mesh of the new anatomy; 
select template anatomies from a collection of anatomies by, for each of the collection of anatomies, determine a difference between a skin mesh of [[the]] each anatomy comprising part of the collection of anatomies and the skin mesh of the new anatomy and select the template anatomies based on the differences between the skin meshes of the collection of anatomies and the skin mesh of the new anatomy; 
obtain selected template anatomies each comprising a skin mesh that is in correspondence with the skin mesh of the new anatomy, wherein the skin [[meshes]] mesh of the new anatomy and the skin meshes of the selected template anatomies share a first pose and wherein each of the selected template anatomies further comprises at least one of a skeleton for the first pose and skinning weights and the skin mesh for each of the selected template anatomies in at least one additional pose that is different from the first pose and any other additional poses; 
interpolate, from [[the]] at least one of the skeleton for the first pose and the skinning weights of the selected template anatomies and the first pose and the at least one additional pose of the selected template anatomies, a skeleton of the new anatomy, wherein using the processor to interpolate the skeleton of the new anatomy comprises performing a weighted interpolation of the skeletons for the first pose of the selected template anatomies, wherein each of the skeletons for the first pose of the selected template anatomies is assigned a weight that varies inversely with [[the]] a difference between the skin mesh of [[the]] each selected template anatomy and the skin mesh of the new anatomy; 
wherein the selected template anatomies further share a second pose different from the first pose, the method further comprising using the processor to, for each of the selected template anatomies, determine a mesh deformation gradient for each polygon of the skin mesh of [[the]] each selected template anatomy, the mesh deformation gradient corresponding toAMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.111Page 4 Serial Number: 16/759,307 Dkt: 4147.122US1Filing Date: April 24, 2020deformation of [[the]] each polygon of the skin mesh of each selected template anatomy from the first pose to the second pose, for each set of corresponding polygons of the skin meshes of the selected template anatomies, determine a weighted average, based on the weights of the selected template anatomies, of the mesh deformation gradients for each set of the corresponding polygons of the skin meshes of the selected template anatomies, polygon of the skin mesh of the new anatomy, and determine the skin mesh of the new anatomy in the second pose from the vertex displacement field for each polygon of the skin mesh of the new anatomy.

2.	(Currently Amended) The method of claim 1, wherein using the processor to obtain the skin mesh of the new anatomy comprises using a scanning device to scan an individual to generate the skin mesh of the new anatomy, and wherein using the processor to obtain the selected template anatomies comprises accessing a database storing the selected template anatomies.

4.	(Currently Amended) The method of claim 1, further comprising using the processor to generate external parameters by parameterizing an exterior of each of the new anatomy and the collection of anatomies by performing principal components analysis on vertex positions of the skin [[meshes]] mesh of the new anatomy and the skin meshes of the collection of anatomies to determine body eigenvectors for each of the new anatomy and the collection of anatomies, and wherein the differences between the skin meshes of the collection of anatomies and the skin mesh of the new anatomy are determined using the external parameters.


5.	(Currently Amended) The method of claim 1, wherein using the processor to determine the difference between the skin mesh of [[the]] each anatomy comprising part of the collection of anatomies and the skin mesh of the new anatomy comprises using the processor to determine a Euclidean (L2) distance.

6.	(Currently Amended) The method of claim 1, wherein the selected template anatomies are [[the]] anatomies from the collection of anatomies that have skin meshes least different from the new anatomy.

8.	(Currently Amended) The method of claim 1, wherein the skeleton for the first pose of each of the selected template anatomies comprises joint locations and joint orientation parameters, and wherein using the processor to interpolate the skeleton of the new anatomy comprises determining a weighted average, based on the weights of the selected template anatomies, of each of the joint locations and the joint orientation parameters and transferring the weighted average of each of the joint locations and the joint orientation parameters of the selected template anatomies to the new anatomy.

11.	(Currently Amended) The method of claim 8, wherein using the processor to interpolate the skeleton of the new anatomy 

12.	(Currently Amended) The method of claim 1, wherein each of the selected template anatomies has a specific set of skinning weights, and wherein using the processor to interpolate the skeleton of the new anatomy comprises determining a weighted average, based on the weights of the selected template anatomies, of the specific sets of skinning weights for each ofAMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.111Page 6 Serial Number: 16/759,307 Dkt: 4147.122US1Filing Date: April 24, 2020the selected template anatomies and transferring the weighted average of the specific sets of skinning weights to the new anatomy.

16.	(Currently Amended) The method of claim 1, wherein the new anatomy and each of the selected template anatomies have the skinning weights, and further comprising using the processor to deform the new anatomy from the first pose to the second pose using the skeleton of the new anatomy and the skinning weights of the new anatomy, [[(a)]] wherein for each of the selected template anatomies, using the processor to determine the mesh deformation gradient for each polygon of the skin mesh of [[the]] each selected template anatomy comprises using the processor to deform [[the]] each selected template anatomy from the first pose to the second pose using the skeleton for the first pose and the skinning weights of [[the]] each selected template anatomy and determine the mesh deformation gradient for each polygon of the skin mesh of [[the]] each selected template anatomy, wherein using the processor to determine the skin mesh of the new anatomy in the second pose comprises using the processor to adjust each polygon of the skin mesh of the new anatomy by the vertex displacement field for each polygon of the skin mesh of the new anatomy.

17.	(Currently Amended) The method of claim 1, wherein using the processor to determine the vertex displacement field for each polygon of the skin mesh of the new anatomy comprises using the processor to determine a vertex displacement field that is within 10% of a vertex displacement field that minimizes an average cumulative difference between [[the]] mesh deformation gradients of the skin mesh of the new anatomy and the mesh deformation gradients for each set of the corresponding polygons of the skin meshes of the selected template anatomies.

18.	(Currently Amended) The method of claim 1, wherein each of the skin meshes of the selected template anatomies comprises mesh regions and corresponding mesh regions across the selected template anatomies are in correspondence, and wherein using the processor to interpolate the skeleton of the new anatomy comprises using the processor to determine vertex positions of mesh regions of the new anatomy as a weighted average, based on the weights of the selected template anatomies, of vertex positions of the corresponding mesh regions across the selected template anatomies.

20.	(Currently Amended) A system for generating a new anatomy, the system comprising: 
a display; 
an input device; 
a database 
a processor communicatively coupled to the display, input device, and database; and 
a memory communicatively coupled to the processor, the memory having stored thereon computer program code, executable by the processor, which when executed by the processor causes the processor to perform operations comprising: 
obtaining a skin mesh of the new anatomy; 
selecting template anatomies from a collection of anatomies by, for each of the collection of anatomies, determining a difference between a skin mesh of [[the]] each anatomy comprising part of the collection of anatomies and the skin mesh of the new anatomy and selecting the templateAMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.111Page 8Serial Number: 16/759,307 Dkt: 4147.122US1 Filing Date: April 24, 2020anatomies based on the differences between the skin meshes of the collection of anatomies and the skin mesh of the new anatomy; 
obtaining selected template anatomies each comprising a skin mesh that is in correspondence with the skin mesh of the new anatomy, wherein the skin [[meshes]] mesh of the new anatomy and the skin meshes of the selected template anatomies share a first pose and wherein each of the selected template anatomies further comprises at least one of a skeleton for the first pose and skinning weights and the skin mesh for each of the selected template anatomies in at least one additional pose that is different from the first pose and any other additional poses, and 
interpolating, from [[the]] at least one of the skeleton for the first pose and the skinning weights of the selected template anatomies and the first pose and the at least one additional pose of the selected template anatomies, a skeleton of the new anatomy, wherein the interpolating of the skeleton of the new anatomy comprises performing a weighted interpolation of the skeletons for the first pose of the selected template anatomies, wherein each of the skeletons for the first pose of the selected template anatomies is assigned a weight that varies inversely with [[the]] a difference between the skin mesh of [[the]] each selected template anatomy and the skin mesh of the new anatomy; 
wherein the selected template anatomies further share a second pose different from the first pose, the operations further comprising, for each of the selected template anatomies, determining a mesh deformation gradient for each polygon of the skin mesh of [[the]] each selected template anatomy, the mesh deformation gradient corresponding to deformation of [[the]] each polygon of the skin mesh of each selected template anatomy from the first pose to the second pose, for each set of corresponding polygons of the skin meshes of the selected template anatomies, determine a weighted average, based on the weights of the selected template anatomies, of the mesh deformation gradients for each set of the corresponding polygons of the skin meshes of the selected template anatomies, polygon of the skin mesh of the new anatomy, and determine the skin mesh of the new anatomy in the second pose from the vertex displacement field for each polygon of the skin mesh of the new anatomy.

21.	(Currently Amended) A non-transitory computer readable medium having stored thereon computer program code, executable by a processor, which when executed by the processor causes the processor to perform [[a]] operations for generating a new anatomy, the operations comprising: 
obtaining a skin mesh of the new anatomy;  
select template anatomies from a collection of anatomies by, for each of the collection of anatomies, determine a difference between a skin mesh of each anatomy comprising part of the collection of anatomies and the skin mesh of the new anatomy and select the template anatomies based on the differences between the skin meshes of the collection of anatomies and the skin mesh of the new anatomy; 
obtaining selected template anatomies each comprising a skin mesh that is in correspondence with the skin mesh of the new anatomy, wherein the skin [[meshes]] mesh of the new anatomy and the skin meshes of the selected template anatomies share a first pose and wherein each of the selected template anatomies further comprises at least one of a skeleton for the first pose and skinning weights and the skin mesh for each of the selected template anatomies in at least one additional pose that is different from the first pose and any other additional poses; and
interpolating, from [[the]] at least one of the skeleton for the first pose and the skinning weights of the selected template anatomies and the first pose and the at least one additional pose of the selected template anatomies, a skeleton of the new anatomy, wherein the interpolating of the skeleton of the new anatomy comprises performing a weighted interpolation of the skeletons for the first pose of the selected template anatomies, wherein each of the skeletons for the first pose of the selected template anatomies is assigned a weight that varies inversely with [[the]] a difference between the skin mesh of [[the]] each selected template anatomy and the skin mesh of the new anatomy; 
wherein the selected template anatomies further share a second pose different from the first pose, the operations further comprising, for each of the selected template anatomies, determine a mesh deformation gradient for each polygon of the skin mesh of [[the]] each selected template anatomy, the mesh deformation gradient corresponding to deformation of [[the]] each polygon of the skin mesh of each selected template anatomy from the first pose to the second pose, for each set of corresponding polygons of the skin meshes of the selected template anatomies, determine a weighted average, based on the weights of the selected template anatomies, of the mesh deformation gradients for each set of the corresponding polygons of the skin meshes of the selected template anatomies, polygon of the skin mesh of the new anatomy, and determine the skin mesh of the new anatomy in the second pose from the vertex displacement field for each polygon of the skin mesh of the new anatomy.

22.	(Currently Amended) The method of claim 1, wherein using the processor to interpolate the skeleton of the new anatomy includes interpolating a post of the skeleton of the new anatomy.




Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For claims 1, 20 and 21, the closest prior art as the combination of Loper et al. (“SMPL: A Skinned Multi-Person Linear Model”) and Miller et al. (Miller) (“Frankenrigs: Building Character Rigs From Multiple Sources”) fails to disclose and/or teach: interpolating, from at least one of the skeleton for the first pose and the skinning weights of the selected template anatomies and the first pose and the at least one additional pose of the selected template anatomies, a skeleton of the new anatomy, wherein the interpolating of the skeleton of the new anatomy comprises performing a weighted interpolation of the skeletons for the first pose of the selected template anatomies, wherein each of the skeletons for the first pose of the selected template anatomies is assigned a weight that varies inversely with a difference between the skin mesh of each selected template anatomy and the skin mesh of the new anatomy; wherein the selected template anatomies further share a second pose different from the first pose, the operations further comprising, for each of the selected template anatomies, determine a mesh deformation gradient for each polygon of the skin mesh of each selected template anatomy, the mesh deformation gradient corresponding to deformation of each polygon of the skin mesh of each selected template anatomy from the first pose to the second pose, for each set of corresponding polygons of the skin meshes of the selected template anatomies, determine a weighted average, based on the weights of the selected template anatomies, of the mesh deformation gradients for each set of the corresponding polygons of the skin meshes of the selected template anatomies, determine a vertex displacement field for each polygon of the skin mesh of the new anatomy, and determine the skin mesh of the new anatomy in the second pose from the vertex displacement field for each polygon of the skin mesh of the new anatomy.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES TSENG/Primary Examiner, Art Unit 2613